     DALE A. BLICKENSTAFF - #40681
 1   Attorney At Law
     7081 N. Marks Avenue, # 104
 2
     Fresno, California 93711
 3
     (559) 389-0239 Telephone
     (559) 436-0207 Facsimile
 4   Email: dabnabit74@gmail.com

 5   Attorney for Defendant,
     JESUS JOSE ROBLEDO
 6

 7

 8                              UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                     )    Case No.: 1:19-CR-00014 DAD/BAM
                                                   )
12                                                 )    ORDER FOR WAIVER OF
                           Plaintiff,              )    DEFENDANT’S APPEARANCE AT
13                                                 )    ARRAIGNMENT ON SUPERSEDING
     vs.                                           )    INDICTMENT
14                                                 )
     JESUS JOSE ROBLEDO,                           )
15                                                 )
                                                   )
16                         Defendant.              )
                                                   )
17

18          It is hereby ordered that pursuant to Rules 10 and 43 of the Federal Rules of Criminal
19   Procedure, and pursuant to Defendant’s signed waiver of appearance in compliance with Rule
20   10, Defendant’s appearance at his arraignment of the Superseding Indictment is waived.
21   Through his Waiver of Appearance, Defendant has tendered a plea of not guilty to each of the
22   charges in the Superseding Indictment and denied the forfeiture allegation. This plea and denial
23   are entered. The status conference set for June 10, 2019 at 1:00 in Department 8 remains as
24   previously set.
25
            IT IS SO ORDERED.
26

27   Dated: June 5, 2019                                         /s/ Barbara   A. McAuliffe
                                                          UNITED STATES MAGISTRATE JUDGE
28




                                                    1
